Citation Nr: 0617704	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-02 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1953 until April 
1955.  The appellant is the veteran's widow.  This appeal 
arises from a June 2003 rating decision by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs which denied service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  The veteran died in May 1997, at the age of 64 years.  

2.  The certificate of death for the veteran lists his 
immediate cause of death as metastatic renal cell carcinoma.

3.  At the time of the veteran's death, he was service 
connected for duodenal ulcer.

4.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death. 


CONCLUSION OF LAW

A disability incurred or aggravated in service or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Cause of Death

The appellant claims that the veteran's death was due to his 
service connected disability.  The veteran died in May 1997, 
at the age of 64 years.  The death certificate lists his 
immediate cause of death as metastatic renal cell carcinoma.  
At the time of the veteran's death, service connection was in 
effect for duodenal ulcer. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  To establish service connection, 
there must be: (1) a medical diagnosis of a current 
disability; (2) medical or, in certain cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 2 Vet. App. 247, 253 (1999). 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service 
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a) (2005).  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the  
death of the veteran, including, particularly, autopsy 
reports.  Id.   

The service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the  immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2005).   

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2005).  In order to be a contributory cause of 
death, it must be shown that there were "debilitating 
effects" due to a service connected disability that made the 
veteran "materially less capable" of resisting the effects 
of the fatal disease or that a service connected disability 
had  "material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  If the 
service connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service connected disability rendered the  
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. § 3.312(c)(3) (2005). 

The appellant submitted a statement, dated May 2003, from the 
veteran's private physician.  The physician stated the 
following:

[The veteran] was treated for a diagnosis of 
metastatic renal cell carcinoma.  His later 
course was complicated by problems with gastric 
stasis, causing abdominal pain and interfering 
with his nutritional status.  This apparently was 
long-standing related to previous gastric surgery 
many years prior to his renal cell carcinoma 
diagnosis, however, worsened with his symptoms of 
progressive cancer.  The effects of gastric 
stasis on his quality of life and nutritional 
status may have contributed to his death. 
  


In June 2005, a VA doctor provided the following opinion: 

There is no documentation of findings in any of the 
above items, or other records reviewed in the C-
file during the period of his kidney cancer, that 
record peptic ulcer disease or its common 
complications, such as bleeding, obstruction, or 
perforation which may have substantially or 
materially hastened the veteran's death.  There is 
no documentation in the C-file of any findings, 
clinical or radiologic, of gastric stasis.  
Abdominal pain and poor nutritional status are 
common fndings [sic] in patients who are in the 
terminal stages of any metastatic cancer.  
  
I agree that the immediate cause of death was 
metastatic renal cell carcinoma as noted on the 
death certificate.
  
It is my medical judgment, based on analysis of the 
facts available in the C-file and noted above that 
there is no evidence available in the C-file that 
the patient's service connected peptic ulcer 
disease caused or contributed substantially or 
materially to accelerating his death.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
favorable material evidence.  See, e.g., Eddy v. Brown, 9 
Vet. App. 52 (1996). 

The opinion of a health care provider is never conclusive and 
is not entitled to absolute deference.  Indeed, the courts 
have provided guidance for weighing medical evidence.  An 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Here, the Board accords little 
probative value to the private physician due to the fact that 
the physician did not have the benefit of review the 
veteran's claim's file.  For this reason, the VA examiner's 
opinion, which included a review of the claim's file, 
outweighs the opinion by the private physician.  
Additionally, no other evidence of record links the veteran's 
death to his service connected disability.  

Based on the above, the Board finds that the competent 
evidence of record fails to establish that the veteran's 
death from metastatic renal cell carcinoma was due to his 
active military service.  The preponderance of the evidence 
is against a favorable decision for her claim.  We have 
considered the doctrine of the benefit of the doubt, under 38 
U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but it does not find 
that the evidence is of such approximate balance as to 
warrant its application. 

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Proper 
notice must also ask the claimant to provide any evidence in 
their possession that pertains to the claim.  Notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.   

The appellant was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letters from RO 
to the appellant (May 2003, Mar. 2005).  As such, VA 
fulfilled its notification duties.  The Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) also held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the appellant having been fully informed of the 
VCAA.  However, the Board finds that any defect with respect 
to the VCAA notice requirement in this case was harmless 
error.  The appellant has been provided the appropriate 
notice and assistance prior to the claim being adjudicated by 
the Board and prior to the last final adjudication by the RO.  
She has been told what she must show, and there is no 
indication of prejudice based on the timing of the notice.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2005).  In this case, the veteran's service medical 
records and private treatment records have been associated 
with the claim's file.  Moreover, a VA opinion in connection 
with this claim was obtained.  For the reasons set forth 
above, and given the facts of this case, the Board finds that 
no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
appellant. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


